The opinion of the court was delivered by
McEnery, J.
The defendants move to dismiss this appeal on the ground of want of jurisdiction rations materias, and that the plaintiff had applied for and obtained in open court an order of appeal to the Court of Appeals for the Third Circuit.
The amount in dispute is over two thousand dollars. This is apparent from the admission of defendants in their application to bond in the injunction proceeding. The order of appeal to the Court of Appeals was a nullity. The error of plaintiff in applying for and Obtaining an order of appeal to that court can not estop him from prosecuting his appeal and lodging it in the court having jurisdiction of the matters involved.
The motion to dismiss the appeal is denied.